I. The indictment charged the defendant with the illegal manufacture of intoxicating liquors. A motion was made by him to quash the indictment, upon the ground that it was obtained upon the testimony of witnesses who acquired their 1.  INDICTMENT   information by unlawfully entering the premises AND          of defendant, and by means of an unlawful search INFORMATION: warrant. The motion was overruled, and we think motion to    properly so. So far as evidence was obtained by dismiss:     means of a search warrant, the admissibility of improperly   the testimony is established by our decision in obtained     State v. Tonn, 195 Iowa 94. The other matters testimony.   alleged presented no ground for quashing the indictment. Section 5319, Code of 1897.
II. The court permitted a witness to testify that he obtained a drink of wine from the defendant, which in his judgment was intoxicating. Another witness was permitted to testify that he drank a small glass of liquid, but could not say 2.  INTOXICATING whether it was wine or vinegar; and another, LIQUORS:     that defendant admitted to him that on various unlawful     occasions he had manufactured wine; that the manufacture: liquors he saw on the premises were evidence.    intoxicating, and that the defendant told him that he drank his own wine; that on another occasion he stated that the value of the wine was $8.00 per gallon, and that it cost him that sum to manufacture *Page 335 
it. All of the above and other testimony of similar character was admitted over objections by the defendant. The testimony was clearly admissible, although much of it did not bear directly upon the question as to whether the defendant manufactured the liquor. It tended to show that he had liquor in his possession. The defendant practically admitted that he had manufactured 100 gallons of wine for a citizen of Corning, and that "it would knock the top of your head off." The witnesses who it is charged illegally entered the premises of defendant testified that they tapped one of the barrels containing liquor, drank some of it, and became intoxicated.
III. A motion for a directed verdict was overruled; and after conviction, a motion for new trial was filed. Both were properly overruled by the court. The evidence of guilt was abundant, and the verdict is well sustained thereby. It is urged that the judgment which sentenced the defendant to pay a fine of $500 and costs is excessive. The imposition of judgments, where the statute permits it, must be left, to some extent at least, to the discretion of the trial court. The judgment is substantial; but we find nothing in the record to justify us in interfering therewith.
We find no reversible error in the record. — Affirmed.
FAVILLE, C.J., and De GRAFF and VERMILION, JJ., concur.